SANBORN, Circuit Judge
(dissenting). The question is not whether the negligence of the defendant in error or that of the railroad company was the more proximate cause of the injury, but whether or not the negligence of the former contributed to that injury. The only negligence charged to the company was its failure to whistle for the crossing in proper time. Ten witnesses testified as to the whistles sounded by the engine. Eight testified that it whistled between 564 and 1,850 feet before it came to the crossing. One testified that he was a mile away, and did not know at what distance it was when he heard the whistle. The other witness was the defendant in error, and he testified that he did not hear the whistle until he saw the engine, 252 feet from the crossing. Let me remark in passing that it does not appear to me that there was any evidence here to warrant the jury in finding that the company did not whistle early enough to warn Barker of the coming train.
But conceding that the whistle was not sounded in season, that fact could not excuse any negligence of the defendant in error which contributed to his iniury. In Railroad Co. v. Houston, 95 U. S. 697, 702, Mr. Justice Field, in delivering the opinion of the supreme court, said:
“The failure of the engineer to souná the whistle or ring the bell, if such were the fact, did not relieve the deceased from the necessity of taking ordinary precautions for her safety. Negligence of the company’s employes in these particulars was no excuse for negligence on her part. She was bound to listen and to look, before attempting to cross the railroad track, in order to avoid an approaching train, and not to walk carelessly into the place of possible danger.”
The rule here announced was affirmed by the supreme court in Schofield v. Railway Co., 114 U. S. 615, 618, 5 Sup. Ct. 1125, and was followed by this court in Reynolds v. Railway Co., 32 U. S. App. 577, 16 C. C. A. 435, and 69 Fed. 808, 811; and in Railway Co. v. Moseley, 12 U. S. App. 601, 6 C. C. A. 641, and 57 Fed. 921. Indeed, I understand this to be a well-established rule of law in this country. Hayden v. Railway Co., 124 Mo. 566, 573, 28 S. W. 74; Wilcox v. Railroad Co., 39 N. Y. 358; Havens v. Railway Co., 41 N. Y. 296; Baxter v. Railroad Co., Id. 502; Gorton v. Railway Co., 45 N. Y. 660; Rodrian v. Railroad Co. (N. Y. App.) 26 N. E. 741; McGrath v. Railroad Co., 59 N. Y. 468, 472.
Now, the defendant in error testified that he had been familiar with this crossing for three months; that he had been over it every day; that he knew that it was a dangerous crossing; and that he knew that a train was liable to pass over it at any time. He testified that he unloaded his wagon, at a point at least 12 rods east *815of the crossing; that at that point he could see a train approaching from the north for a distance; of nearly 400 yards; and that between that point and a point distant only 20 feet from the crossing he could not see an approaching train at all, on account of the piles of ties, lie lesiiiied that, when he had unloaded his wagon, he looked towards the north, and saw no train; that he then seated himself on the coupling pole of his wagon, turned his oxen, which were facing the east, and rode hack west towards the crossing until he was so near to it that he could not stop his oxen until they were struck by the train. He had no reins upon his oxen, and no other way of stopping them except by jumping to their side, and striking them over their lands with his whip. He testified that, if he had seen a train approaching at the usual rate of speed when he looked toward the north before he turned Ms team, it would have passed the crossing before he would have reached it, so that a glance in that direction a. day or a week before would have protected him against the danger of this crossing on this da,y as well as the one which he gave. He testified that the wagon rattled so that he thought it would be impossible for a man to hear a freight train coming down from the north at full speed. Hone of this testimony is controverted. Here, then, was a man who knew he was approaching a dangerous railroad crossing, where a train was liable to pass at any iime, who, on account of obstructions, could not see an approaching train for a distance of 12 rods until he was within 20 feet of it; who could not hear its approach because his wagon rattled so; who was riding behind and driving oxen that he could not stop otherwise than by striking them over their heads; who not only did not stop or listen or look before he drove upon the crossing, but who did not even take the ordinary precaution to walk by the heads of his oxen, so that he might quickly stop them as they approached the crossing; who did not stop the rattling of bis wagon, so that he could hear, and did not precede his team when , they came within 20 feet of the crossing, so that he could see the approaching train, hut who stupidly seated himself between the wheels of his wagon, where he could neither see nor hear, and where he could not control his team, and drove his oxen into a collision with a passing train. The general rule is that, the more dangerous a place is, the greater is the care which those who use it: are required to exercise. Gould this defendant in error place himself in a situation where his eyes and ears were useless, and his team out of ready control, and then drive his team upon this crossing without stopping the noise of his wagon, and without going forward where he could see the coming engine and could control his team, and still he guilty of no negligence? In other words, does a dangerous crossing exempt the traveler upon the highway not only from the duty of exercising ordinary care, but also from the duty of exercising any care? These seem to me to he the questions presented by this case, and 1 think they should be answered in the negative. The record appears to me to show without contradiction that the defendant in error exercised no care whatever to guard against the danger of the collision *816at the crossing, and that the exercise of ordinary care on his part would certainly have prevented it. For these reasons I am of the opinion that the court below should have instructed the jury that he could not recover, and that the judgment below ought to be reversed.